Title: From Benjamin Franklin to Vergennes, 15 November 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,Passy 15. November 1782.
I received the Letter you did me the honour of writing to me the 13th. Inst, and I loose no time in forwarding to your Excellency the Orders you desire for the 4 English Vessels destined to pass between Dover and Calais; tho’ I am persuaded the Passports they are furnished with from his most Christian majesty; would have been sufficient Protection to them, against all Vessels belonging to the United States.
With great Respect I am, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
Mr. Le Cte. De Vergennes.
 
Endorsed: M. Hennin
